                                                                    Case 2:17-cv-01673-JAD-EJY Document 128 Filed 07/31/20 Page 1 of 3




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar No. 15175
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: nicholas.belay@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon
                                                            9    f/k/a The Bank of New York as Trustee For
                                                                 The Certificateholders of CWALT, Inc.,
                                                            10   Alternative    Loan   Trust   2005-47CB,
                                                                 Mortgage Pass-Through Certificates, Series
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   2005-47CB
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                              UNITED STATES DISTRICT COURT
AKERMAN LLP




                                                            13
                                                                                                    DISTRICT OF NEVADA
                                                            14

                                                            15   THE BANK OF NEW YORK MELLON FKA               Case No. 2:17-cv-01673-JAD-EJY
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            16   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN TRUST           STIPULATION   AND ORDER    TO
                                                            17                                                 EXTEND DEADLINE TO FILE JOINT
                                                                 2005-47CB, MORTGAGE PASS-THROUGH              PRE-TRIAL ORDER
                                                            18   CERTIFICATES, SERIES 2005-47CB,
                                                                                                               (SECOND REQUEST)
                                                            19                        Plaintiff,

                                                            20   vs.
                                                            21   SPRINGS    AT  CENTENNIAL    RANCH
                                                            22   HOMEOWNERS      ASSOCIATION;   SFR
                                                                 INVESTMENTS POOL 1, LLC; CLINT
                                                            23   HARRIS; ELIZABETH HARRIS,

                                                            24                        Defendants.
                                                            25

                                                            26

                                                            27

                                                            28

                                                                 54054457;1
                                                                    Case 2:17-cv-01673-JAD-EJY Document 128 Filed 07/31/20 Page 2 of 3




                                                            1    SFR INVESTMENTS POOL 1, LLC,

                                                            2                           Counter/Cross Claimant,
                                                                 vs.
                                                            3

                                                            4    THE BANK OF NEW YORK MELLON FKA
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            5    FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN TRUST
                                                            6    2005-47CB, MORTGAGE PASS-THROUGH
                                                                 CERTIFICATES,       SERIES     2005-47CB,
                                                            7
                                                                 MORTGAGE ELECTRONIC REGISTRATION
                                                            8    SYSTEMS, INC., as Nominee Beneficiary for
                                                                 REPUBLIC MORTGAGE, LLC; CLINT
                                                            9    HARRIS, an individual; ELIZABETH HARRIS,
                                                                 an individual,
                                                            10
                                                                                        Counter/Cross Defendants.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13            The Bank of New York Mellon f/k/a The Bank of New York as Trustee For The

                                                            14   Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-47CB, Mortgage Pass-Through

                                                            15   Certificates, Series 2005-47CB (BoNYM), and SFR Investments Pool 1, LLC (SFR), by and

                                                            16   through their counsel of record, reached a settlement in principle to resolve the parties' claims, as

                                                            17   indicated in the parties' stipulation on April 30, 2020. (See ECF No. 126). Based on this agreement,

                                                            18   the parties stipulated to extend the deadline to file the joint pre-trial order by 90 days, until July 30,

                                                            19   2020. (Id.). This extension was to allow SFR to perform a condition precedent to the global

                                                            20   settlement between SFR and Bank of America, which encompasses the property at issue in this

                                                            21   litigation.

                                                            22            Due to the ongoing Covid-19 crisis, SFR has been unable to complete the settlement

                                                            23   condition precedent and Bank of America has agreed to extend the time to complete it. Therefore,

                                                            24   the parties hereby stipulate and agree to extend the deadline to file the joint pre-trial order by an

                                                            25   additional sixty (60) days to September 28, 2020. This will allow additional time for SFR to

                                                            26   complete the condition precedent to the settlement.

                                                            27   ...

                                                            28   ...
                                                                                                                   2
                                                                 54054457;1
                                                                    Case 2:17-cv-01673-JAD-EJY Document 128 Filed 07/31/20 Page 3 of 3




                                                            1             This is the parties' second request to extend the pre-trial order deadline and is not intended to

                                                            2    cause any delay or prejudice to any party.

                                                            3             DATED this 30th day of July, 2020.

                                                            4
                                                                 AKERMAN LLP                                             KIM GILBERT EBRON
                                                            5
                                                                 /s/ Nicholas E. Belay                           /s/ Karen L. Hanks
                                                            6    ARIEL E. STERN, ESQ.                            DIANA S. EBRON ESQ.
                                                                 Nevada Bar No. 8276                             Nevada Bar No. 10580
                                                            7    NATALIE L. WINSLOW, ESQ.                        JACQUELINE A. GILBERT, ESQ.
                                                                 Nevada Bar No. 12125
                                                                 NICHOLAS E. BELAY, ESQ.                         Nevada Bar No. 10593
                                                            8
                                                                 Nevada Bar No. 15175                            KAREN L. HANKS, ESQ.
                                                            9    1635 Village Center Circle, Suite 200           Nevada Bar No. 9578
                                                                 Las Vegas, NV 89134                             JASON G. MARTINEZ, ESQ.
                                                            10                                                   Nevada Bar No. 13375
                                                                 Attorneys for The Bank of New York Mellon f/k/a 376 E. Warm Springs Road, Suite 140
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 The Bank of New York as Trustee For The Las Vegas, NV 89119
                                                                 Certificateholders of CWALT, Inc., Alternative
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Loan Trust 2005-47CB, Mortgage Pass-Through Attorneys for SFR Investments Pool 1, LLC
AKERMAN LLP




                                                            13   Certificates, Series 2005-47CB
                                                            14

                                                            15

                                                            16                                                   ORDER
                                                            17
                                                                          IT IS SO ORDERED:
                                                            18
                                                                                                         _________________________________________
                                                            19                                           UNITED STATES MAGISTRATE JUDGE

                                                            20
                                                                                                         DATED: July 31, 2020
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    3
                                                                 54054457;1
